Mr. Justice Phillips delivered the opinion of the court: By the final order of the Appellate Court for the Second District the ultimate facts found were that the injury was the result of the risks incident to plaintiff’s employment; that the accident occurred in the day time, when lamps were not required on the switch of defendant, and that the injury was occasioned by the negligence of a fellow-servant of plaintiff directly co-operating with him and in the same line of employment. These finding's are all as to ultimate facts and not as to evidentiary facts, and hence are conclusive on this court. (Caywood v. Farrell, 175 Ill. 480, and authorities there cited.) The ultimate facts as found by the Appellate Court, covering the entire right of recovery, as averred in the pleadings in this case, having been by the Appellate Court adjudicated adversely to the plaintiff, the appellant here, and being all with reference to facts the determination of which is conclusive of the action, we are precluded by the statute from a further consideration of the case. The judgment is affirmed. Juagment affirmed.